ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Rick Garcia Construction Company             )      ASBCA No. 59296
                                             )
Under Contract No. W912PL-11-D-0051          )

APPEARANCES FOR THE APPELLANT:                      William L. Bruckner, Esq.
                                                    Chelsey N. Del Testa, Esq.
                                                     Bruckner Law Firm, APC
                                                     San Diego, CA

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Burke S. Large, Esq.
                                                    John F. Bazan, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Los Angeles

               OPINION BY ADMINISTRATIVE JUDGE PEACOCK

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties' settlement of their dispute and "Request for Entry of Consent Judgment," that
this appeal is sustained. In the nature of a consent judgment, the Board makes a
monetary award to appellant in the lump sum amount of$415,000.00. This amount is
inclusive of interest. No further interest shall be paid.

      Dated: 4 February 2016




                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
(Signatures continued)
I concur                                          I concur


~~~~
MARK N. STEMPLER                                  RICHARD SHACKLEFORD
Administrative Judge                              Administrative Judge
Acting Chairman                                   Vice Chairman
Armed Services Board                              Armed Services Board
of Contract Appeals                               of Contract Appeals


       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 59296, Appeal of Rick
Garcia Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2